Case 1:19-cv-01578-VEC-DCF Document 152-1 Filed 11/05/20 Page 1 of 6




                  Exhibit A
    Case 1:19-cv-01578-VEC-DCF Document 152-1 Filed 11/05/20 Page 2 of 6




Gregory Zimmer, Esq.
360 Lexington Avenue, Suite 1502
New York, NY 10017
Tel: (914) 402-5683
GZimmer@GZimmerLegal.com

N. Ari Weisbrot, Esq. (NW-6029)
LAW OFFICE OF N. ARI WEISBROT LLC
1099 Allessandrini Avenue
New Milford, New Jersey 07646
Tel: (201) 788.6146
Email: aweisbrot@weisbrotlaw.com


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                   Case No.: 1:19-cv-01578-VEC
 In Re Navidea Biopharmaceuticals Litigation
                                                   NOTICE OF DEPOSITION



       PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure, Dr. Michael M. Goldberg, M.D., by his attorneys, will take the deposition on oral

examination of Navidea Biopharmaceuticals, Inc., 4995 Bradenton Avenue, Suite 240, Dublin,

OH 43017, before a notary public or other person authorized by law, at the Law Office of N. Ari

Weisbrot LLC, 370 Lexington Avenue, Suite 2102, New York, NY 10017 on January 23, 2020

at 9:00 A.M. on the issues set forth in the First Amended Complaint and the Answer,

Counterclaims and Third-Party Complaint, copies of which are annexed hereto as Exhibits A and

Band the topics set forth on Exhibit C.

       The deposition will be recorded stenographically. You are invited to attend and cross




                                                   1
    Case 1:19-cv-01578-VEC-DCF Document 152-1 Filed 11/05/20 Page 3 of 6




examine.

Dated: Westchester, New York
       January 9, 2020

                                       /s/
                                       /5/ Gregory Zimmer
                                       Gregory Zimmer, Esq.
                                       360 Lexington Avenue, Suite 1502
                                       New York, NY 10017
                                       Phone: 914.402.5683
                                       Fax: 914.402.5683
                                       Email: GZimmer@GZimmerLegal.com


                                       LAW OFFICE OF N. ARI WEISBROT LLC

                                       By: /s/ N. Ari Weisbrot, Esq.________
                                                                Esq.
                                             N. Ari Weisbrot, Esq.

                                       1099 Allessandrini Avenue
                                       New Milford, New Jersey 07646
                                       Tel: (201) 788.6146
                                       Email: aweisbrot@weisbrotlaw.com

                                                for Defendant Michael M
                                       Attorneysfor                   M.
                                       Goldberg, M.D.




                                        2
Case 1:19-cv-01578-VEC-DCF Document 152-1 Filed 11/05/20 Page 4 of 6




                            EXHIBIT A




                                    3
Case 1:19-cv-01578-VEC-DCF Document 152-1 Filed 11/05/20 Page 5 of 6




                            EXHIBIT B




                                    4
     Case 1:19-cv-01578-VEC-DCF Document 152-1 Filed 11/05/20 Page 6 of 6




                                            EXHIBIT C

       1.       Navidea’s access
                Navidea's access to
                                 to Dr.
                                    Dr. Goldberg’s Macrophage e-mails.
                                        Goldberg's Macrophage e-mails.

       2.       Navidea’s access
                Navidea's access to
                                 to and
                                    and use
                                        use of
                                            of testing
                                               testing results,
                                                       results, data
                                                                data and
                                                                     and intellectual
                                                                         intellectual property
                                                                                      property

performed, created and/or developed by Macrophage.

       3.       Efforts to maintain the confidentiality of any testing results, data and intellectual

property obtained from Macrophage.

       4.       Any invention disclosure forms created since August 14, 2018 concerning

therapeutics.

       5.       Any patents filed by Navidea since August 14, 2018 concerning therapeutics.

       6.       All data provided to any intellectual property attorneys concerning therapeutics

between August 14, 2018 and the present.

       7.       Any joint ventures, cooperation agreements or other collaborations with third

parties involving testing results, data or intellectual property obtained from Macrophage.




                                                      5
